Steele Hays, Justice. From the statement of the case in appellants’ brief it appears that in 1980 two of the appellants filed a suit for specific performance against the State of Arkansas, appellee, in the Chancery Court of Garland County. That proceeding was later dismissed without prejudice on motion of the plaintiffs, and in 1985 an action for damages was filed by the appellants in the Garland Circuit Court. The circuit court action was then dismissed, first without prejudice, then with prejudice, resulting in this appeal. Two points are relied on for reversal: 1) It was error to dismiss this cause with prejudice as to Frank S. Patterson, who was not a party to the original cause, and 2) It was error to dismiss as to Helen Goff and Ralph M. Patterson, Jr., predicated upon ARCP Rule 41.  The case is affirmed pursuant to Rule 9, Rules of the Supreme Court and the Court of Appeals. The abstract consists of nothing more than a brief reiteration of the statement of the case. There is no abstract of the pleadings, several relevant motions, the order or orders appealed from, nor anything concerning the proceedings below. In short, it is utterly impossible to comprehend the arguments presented or to intelligently decide the issues. Finding the abstract flagrantly deficient, we affirm. Cash v. Holder, 293 Ark. 537, 739 S.W.2d 538 (1987); Financial Security Life Assurance v. Powell, 247 Ark. 609, 447 S.W.2d 64 (1969); Reeves v. Miles, 236 Ark. 277, 365 S.W.2d 461 (1963). AFFIRMED.